UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Fund Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (0.8%) Kratos Defense & Security Solutions, Inc. (NON) 52,041 $404,879 Orbital ATK, Inc. 8,300 813,400 Airlines (1.1%) Hawaiian Holdings, Inc. (NON) 11,900 552,755 JetBlue Airways Corp. (NON) 21,500 443,115 Spirit Airlines, Inc. (NON) 13,300 705,831 Auto components (0.6%) Cooper-Standard Holding, Inc. (NON) 8,007 888,217 Banks (3.7%) Bank of the Ozarks, Inc. (S) 15,200 790,552 Customers Bancorp, Inc. (NON) 22,636 713,713 FCB Financial Holdings, Inc. Class A (NON) 18,584 920,837 First BanCorp. (Puerto Rico) (NON) 162,601 918,696 Pinnacle Financial Partners, Inc. 2,260 150,177 Texas Capital Bancshares, Inc. (NON) 5,400 450,630 Webster Financial Corp. 12,000 600,480 Western Alliance Bancorp (NON) 20,952 1,028,534 Biotechnology (7.6%) ACADIA Pharmaceuticals, Inc. (NON) (S) 11,065 380,415 Acceleron Pharma, Inc. (NON) 3,700 97,939 Alder Biopharmaceuticals, Inc. (NON) (S) 12,900 268,320 Alkermes PLC (NON) 7,100 415,350 Ardelyx, Inc. (NON) 23,427 296,352 Array BioPharma, Inc. (NON) (S) 43,600 389,784 Axovant Sciences, Ltd. (Bermuda) (NON) (S) 10,000 149,400 Biospecifics Technologies Corp. (NON) 10,553 578,304 ChemoCentryx, Inc. (NON) 24,400 177,632 Clovis Oncology, Inc. (NON) 12,400 789,508 CytomX Therapeutics, Inc. (NON) 28,300 488,741 Eagle Pharmaceuticals, Inc. (NON) (S) 8,259 685,001 Emergent BioSolutions, Inc. (NON) 15,223 442,076 Exelixis, Inc. (NON) 23,600 511,412 FivePrime Therapeutics, Inc. (NON) 10,627 384,166 Halozyme Therapeutics, Inc. (NON) (S) 24,613 318,984 Kite Pharma, Inc. (NON) (S) 8,700 682,863 Lexicon Pharmaceuticals, Inc. (NON) (S) 18,200 260,988 Ligand Pharmaceuticals, Inc. (NON) 4,449 470,882 MiMedx Group, Inc. (NON) 65,914 628,160 Neurocrine Biosciences, Inc. (NON) 7,586 328,474 Portola Pharmaceuticals, Inc. (NON) 7,118 278,954 Prothena Corp. PLC (Ireland) (NON) (S) 10,734 598,850 Puma Biotechnology, Inc. (NON) (S) 10,900 405,480 Repligen Corp. (NON) 20,292 714,278 Sage Therapeutics, Inc. (NON) 5,734 407,515 Ultragenyx Pharmaceutical, Inc. (NON) (S) 7,400 501,572 Building products (2.1%) Continental Building Products, Inc. (NON) 32,521 796,765 NCI Building Systems, Inc. (NON) 25,974 445,454 Patrick Industries, Inc. (NON) 10,901 772,881 PGT Innovations, Inc. (NON) 110,695 1,189,971 Capital markets (0.9%) E*Trade Financial Corp. (NON) 20,700 722,223 Lazard, Ltd. Class A 13,048 600,078 Chemicals (2.9%) American Vanguard Corp. 25,471 422,819 FMC Corp. 13,400 932,506 Innophos Holdings, Inc. 8,562 462,091 Koppers Holdings, Inc. (NON) 14,700 622,545 Minerals Technologies, Inc. 7,512 575,419 Trinseo SA 11,177 749,977 W.R. Grace & Co. 9,800 683,158 Commercial services and supplies (2.0%) CECO Environmental Corp. 23,500 246,985 Deluxe Corp. 5,259 379,542 MSA Safety, Inc. 9,728 687,672 Stericycle, Inc. (NON) 9,400 779,166 Tetra Tech, Inc. 22,571 922,025 Communications equipment (3.0%) Applied Optoelectronics, Inc. (NON) (S) 13,700 769,255 Arista Networks, Inc. (NON) 6,000 793,620 Ciena Corp. (NON) 18,881 445,780 InterDigital, Inc./PA 8,897 767,811 Netscout Systems, Inc. (NON) 20,500 777,975 Plantronics, Inc. 8,461 457,825 Ubiquiti Networks, Inc. (NON) (S) 10,676 536,576 Construction and engineering (4.3%) AECOM (NON) 21,300 758,067 Argan, Inc. 8,943 591,579 Dycom Industries, Inc. (NON) (S) 8,605 799,835 Granite Construction, Inc. 11,400 572,166 MasTec, Inc. (NON) 35,990 1,441,400 Primoris Services Corp. 13,500 313,470 Quanta Services, Inc. (NON) 31,900 1,183,809 Tutor Perini Corp. (NON) 27,700 880,860 Construction materials (1.8%) Summit Materials, Inc. Class A (NON) 59,910 1,480,376 U.S. Concrete, Inc. (NON) (S) 18,584 1,199,597 Consumer finance (0.7%) Encore Capital Group, Inc. (NON) (S) 8,279 254,993 SLM Corp. (NON) 62,500 756,250 Diversified telecommunication services (0.9%) Cogent Communications Holdings, Inc. 22,537 970,218 Vonage Holdings Corp. (NON) 51,200 323,584 Electrical equipment (1.6%) AZZ, Inc. 7,655 455,473 EnerSys 14,794 1,167,838 Sensata Technologies Holding NV (NON) (S) 17,800 777,326 Electronic equipment, instruments, and components (2.1%) Belden, Inc. 5,900 408,221 Littelfuse, Inc. 5,438 869,591 MTS Systems Corp. 6,318 347,806 Plexus Corp. (NON) 14,234 822,725 SYNNEX Corp. 6,525 730,409 Equity real estate investment trusts (REITs) (1.9%) Chesapeake Lodging Trust 18,200 436,072 National Health Investors, Inc. 11,879 862,772 Ryman Hospitality Properties 6,600 408,078 STAG Industrial, Inc. 25,300 633,006 Uniti Group, Inc. 22,566 583,331 Food products (0.3%) Nomad Foods, Ltd. (United Kingdom) (NON) 42,149 482,606 Health-care equipment and supplies (5.3%) Conmed Corp. 9,828 436,461 DexCom, Inc. (NON) 6,522 552,609 GenMark Diagnostics, Inc. (NON) 58,929 755,470 Globus Medical, Inc. Class A (NON) 13,621 403,454 Halyard Health, Inc. (NON) 8,800 335,192 ICU Medical, Inc. (NON) 9,417 1,437,976 Integer Holdings Corp. (NON) 18,314 736,223 Integra LifeSciences Holdings Corp. (NON) 14,800 623,524 NuVasive, Inc. (NON) 4,400 328,592 Penumbra, Inc. (NON) (S) 13,425 1,120,316 Spectranetics Corp. (The) (NON) 24,217 705,320 STERIS PLC (United Kingdom) 9,728 675,707 Health-care providers and services (2.2%) Envision Healthcare Corp. (NON) 5,480 336,034 HealthEquity, Inc. (NON) 22,500 955,125 HealthSouth Corp. 13,604 582,387 Landauer, Inc. 9,750 475,313 Molina Healthcare, Inc. (NON) (S) 3,559 162,290 PharMerica Corp. (NON) 6,547 153,200 Premier, Inc. Class A (NON) 19,800 630,234 Health-care technology (2.0%) Evolent Health, Inc. Class A (NON) (S) 74,300 1,656,890 Veeva Systems, Inc. Class A (NON) (S) 27,852 1,428,251 Hotels, restaurants, and leisure (2.1%) Carrols Restaurant Group, Inc. (NON) 10,800 152,820 Cedar Fair LP 9,093 616,596 Cheesecake Factory, Inc. (The) 10,053 636,958 Marcus Corp. (The) 9,605 308,321 Penn National Gaming, Inc. (NON) 27,300 503,139 Wyndham Worldwide Corp. 12,100 1,019,909 Household durables (1.6%) CalAtlantic Group, Inc. 13,200 494,340 Century Communities, Inc. (NON) 15,000 381,000 Ethan Allen Interiors, Inc. 10,371 317,871 Installed Building Products, Inc. (NON) 2,242 118,266 LGI Homes, Inc. (NON) (S) 32,100 1,088,511 Insurance (0.3%) Amtrust Financial Services, Inc. 25,799 476,250 Internet and direct marketing retail (0.5%) FTD Cos., Inc. (NON) 16,400 330,296 Groupon, Inc. (NON) (S) 111,400 437,802 Internet software and services (5.3%) 2U, Inc. (NON) (S) 22,600 896,316 Amber Road, Inc. (NON) 50,300 388,316 Blucora, Inc. (NON) 40,800 705,840 Box, Inc. Class A (NON) (S) 40,200 655,662 Carbonite, Inc. (NON) 49,700 1,008,910 Envestnet, Inc. (NON) 4,800 155,040 Instructure, Inc. (NON) 36,700 858,780 J2 Cloud Services, LLC (S) 13,300 1,116,003 New Relic, Inc. (NON) (S) 13,300 493,031 Shopify, Inc. Class A (Canada) (NON) 15,700 1,069,013 Stamps.com, Inc. (NON) 6,200 733,770 IT Services (0.6%) Convergys Corp. 19,600 414,540 Hackett Group, Inc. (The) 21,700 422,933 Leisure products (0.9%) Brunswick Corp. 15,800 966,960 MCBC Holdings, Inc. 21,088 340,993 Life sciences tools and services (2.1%) Albany Molecular Research, Inc. (NON) (S) 39,300 551,379 Cambrex Corp. (NON) 14,234 783,582 Charles River Laboratories International, Inc. (NON) 8,699 782,475 INC Research Holdings, Inc. Class A (NON) 10,153 465,515 VWR Corp. (NON) 20,100 566,820 Machinery (4.5%) Altra Industrial Motion Corp. 14,552 566,800 Columbus McKinnon Corp./NY 23,800 590,716 Greenbrier Cos., Inc. (The) (S) 20,300 874,930 Hillenbrand, Inc. 20,900 749,265 Kadant, Inc. 11,248 667,569 Standex International Corp. 11,957 1,197,494 Wabash National Corp. 33,792 699,156 Wabtec Corp. (S) 5,300 413,400 Woodward, Inc. 15,718 1,067,567 Marine (0.2%) Matson, Inc. 10,234 325,032 Media (1.0%) IMAX Corp. (Canada) (NON) 9,300 316,200 Liberty Media Corp.-Liberty SiriusXM Class C (NON) 12,600 488,628 Regal Entertainment Group Class A (S) 32,719 738,795 Metals and mining (1.0%) AK Steel Holding Corp. (NON) 33,900 243,741 Reliance Steel & Aluminum Co. 12,800 1,024,256 United States Steel Corp. 9,300 314,433 Multiline retail (0.2%) Big Lots, Inc. 6,800 331,024 Oil, gas, and consumable fuels (1.5%) Callon Petroleum Co. (NON) 46,970 618,125 Gulfport Energy Corp. (NON) 15,620 268,508 Ring Energy, Inc. (NON) 56,600 612,412 SRC Energy, Inc. (NON) (S) 88,600 747,784 Paper and forest products (0.6%) KapStone Paper and Packaging Corp. 38,169 881,704 Personal products (0.3%) Nutraceutical International Corp. 16,508 514,224 Pharmaceuticals (3.4%) Aerie Pharmaceuticals, Inc. (NON) 4,100 185,935 ANI Pharmaceuticals, Inc. (NON) 7,400 366,374 Cardiome Pharma Corp. (Canada) (NON) 97,124 291,372 Horizon Pharma PLC (NON) 40,700 601,546 Impax Laboratories, Inc. (NON) 12,509 158,239 Jazz Pharmaceuticals PLC (NON) 8,482 1,230,993 Lannett Co., Inc. (NON) (S) 11,444 255,773 Medicines Co. (The) (NON) (S) 16,900 826,410 Pacira Pharmaceuticals, Inc. (NON) (S) 12,562 572,827 Prestige Brands Holdings, Inc. (NON) 7,767 431,535 Sucampo Pharmaceuticals, Inc. Class A (NON) 26,833 295,163 Professional services (0.9%) ICF International, Inc. (NON) 21,500 887,950 WageWorks, Inc. (NON) 7,089 512,535 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 16,174 961,544 Road and rail (0.7%) Saia, Inc. (NON) 24,200 1,072,060 Semiconductors and semiconductor equipment (9.9%) Advanced Energy Industries, Inc. (NON) 19,448 1,333,355 Ambarella, Inc. (NON) 7,241 396,155 Cavium, Inc. (NON) 9,300 666,438 CEVA, Inc. (NON) 37,792 1,341,616 Cirrus Logic, Inc. (NON) 5,731 347,814 FormFactor, Inc. (NON) 79,400 940,890 Inphi Corp. (NON) 10,900 532,138 Integrated Device Technology, Inc. (NON) 31,328 741,534 MaxLinear, Inc. Class A (NON) 31,700 889,185 Microsemi Corp. (NON) 16,212 835,404 MKS Instruments, Inc. 17,861 1,227,944 Monolithic Power Systems, Inc. 12,088 1,113,305 ON Semiconductor Corp. (NON) 61,482 952,356 Power Integrations, Inc. 10,577 695,438 Semtech Corp. (NON) 8,512 287,706 Silicon Laboratories, Inc. (NON) 5,734 421,736 Teradyne, Inc. 17,600 547,360 Tower Semiconductor, Ltd. (Israel) (NON) (S) 57,600 1,327,674 Xperi Corp. 17,002 577,218 Software (6.5%) A10 Networks, Inc. (NON) 53,178 486,579 Aspen Technology, Inc. (NON) 14,735 868,186 CommVault Systems, Inc. (NON) 11,400 579,120 Fortinet, Inc. (NON) 20,600 790,010 Gigamon, Inc. (NON) 13,231 470,362 MobileIron, Inc. (NON) 69,236 301,177 Proofpoint, Inc. (NON) 9,721 722,854 PROS Holdings, Inc. (NON) 31,100 752,309 QAD, Inc. Class A 33,269 926,542 RealPage, Inc. (NON) 26,500 924,850 ServiceNow, Inc. (NON) 7,900 691,013 Take-Two Interactive Software, Inc. (NON) 9,400 557,138 Tyler Technologies, Inc. (NON) 5,035 778,210 Verint Systems, Inc. (NON) 14,086 610,980 Zendesk, Inc. (NON) 15,700 440,228 Specialty retail (1.2%) American Eagle Outfitters, Inc. 34,900 489,647 Chico's FAS, Inc. 24,900 353,580 Children's Place, Inc. (The) 7,100 852,355 MarineMax, Inc. (NON) 7,010 151,767 Technology hardware, storage, and peripherals (1.8%) Cray, Inc. (NON) 26,300 575,970 NCR Corp. (NON) 28,700 1,311,016 Pure Storage, Inc. Class A (NON) 27,000 265,410 Super Micro Computer, Inc. (NON) 21,700 550,095 Textiles, apparel, and luxury goods (1.1%) Oxford Industries, Inc. 5,414 310,006 Perry Ellis International, Inc. (NON) 20,800 446,784 Steven Madden, Ltd. (NON) 12,444 479,716 Wolverine World Wide, Inc. 17,101 427,012 Thrifts and mortgage finance (1.1%) BofI Holding, Inc. (NON) (S) 27,467 717,713 Essent Group, Ltd. (NON) 26,689 965,341 Tobacco (0.3%) Vector Group, Ltd. (S) 19,916 414,253 Trading companies and distributors (0.3%) Beacon Roofing Supply, Inc. (NON) 9,924 487,864 Total common stocks (cost $118,615,316) SHORT-TERM INVESTMENTS (13.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.03% (AFF) 20,342,255 $20,342,255 Putnam Short Term Investment Fund 0.87% (AFF) 372,168 372,168 Total short-term investments (cost $20,714,423) TOTAL INVESTMENTS Total investments (cost $139,329,739) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2016 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $152,180,153. (b) The aggregate identified cost on a tax basis is $139,331,720, resulting in gross unrealized appreciation and depreciation of $35,615,130 and $4,623,737, respectively, or net unrealized appreciation of $30,991,393. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $18,919,737 $70,624,034 $69,201,516 $135,867 $20,342,255 Putnam Short Term Investment Fund** 2,996,245 36,375,092 38,999,169 8,033 372,168 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $20,342,255, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $19,860,624. Certain of these securities were sold prior to the close of the reporting period. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $13,987,513 $— $— Consumer staples 1,411,083 — — Energy 2,246,829 — — Financials 10,066,467 — — Health care 34,507,906 — — Industrials 28,194,602 — — Information technology 44,423,063 — — Materials 9,592,622 — — Real estate 3,884,803 — — Telecommunication services 1,293,802 — — Total common stocks — — Short-term investments 372,168 20,342,255 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
